DETAILED ACTION
This action is in response to the claims filed 06/26/2019. Claims 1-26 are pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 20 is objected to because of the following informalities:  
Excess words in the limitation “based at least in part on information associated with the changes in the content in the,” Examiner recommends removing the underlined portion and replacing with “and”.
Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.




Regarding Claim 1
Step 1 Analysis: The claim is directed to a processor, which is directed to a product, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a processor comprising. Each of the following limitations:
to infer content from individual images in a sequence of images
to infer changes in the content in the sequence of images
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components. For example, but for the generic computer components language (“processor…one or more arithmetic logic units”), the above limitations in the context of this claim encompass the following: “to infer content from individual images in a sequence of images” and “to infer changes in the content in the sequence of images.” (corresponds to an evaluation performed in the human mind). As such the claim recites an abstract idea.
Step 2A Prong Two Analysis: The judicial exception in not integrated into a practical application. In particular, the claim recites additional element(s) that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “processor…one or more arithmetic logic units” as drafted, are reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. In addition, the claim recites additional element(s) “use at least one neural network” that only generally link the use of the judicial exception to a particular technological environment or field of use. See MPEP 2106.05(h). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception 

Regarding Claim 2
Step 1 Analysis: The claim is directed to a processor, which is directed to a product, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a processor comprising. Each of the following limitations:
 a probabilistic model to determine an anomalous event in the sequence of images in response
obtaining information associated with the changes in the content in the sequence of images
obtaining information associated with errors from reconstructing the sequence of images.
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components. For example, but for the generic computer components language (“processor…one or more arithmetic logic units”), the above limitations a probabilistic model to determine an anomalous event in the sequence of images in response” (corresponds to an evaluation performed in the human mind). Examiner notes that a probabilistic model at claimed is akin to a selection heuristic performed in the mind.  Further encompasses the following: “obtaining information associated with the changes in the content in the sequence of images” and “obtaining information associated with errors from reconstructing the sequence of images.” (corresponds to an evaluation or judgement performed in the human mind) As such the claim recites an abstract idea.
Step 2A Prong Two Analysis: The judicial exception in not integrated into a practical application. In particular, the claim recites additional element(s) that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “processor…one or more arithmetic logic units” as drafted, are reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements do not integrate the abstract idea 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claim is not patent eligible.

Regarding Claim 6
Step 1 Analysis: The claim is directed to a processor, which is directed to a product, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a processor comprising. Each of the following limitations:
wherein content from individual images in the sequence of images includes spatial information.  
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an processor…one or more arithmetic logic units”), the above limitations in the context of this claim encompass “wherein content from individual images in the sequence of images includes spatial information.” and further defines the abstract idea, the above limitation including: “to infer content from individual images in a sequence of images” and “to infer changes in the content in the sequence of images” (corresponds to an evaluation performed in the human mind). As such the claim recites an abstract idea.
Step 2A Prong Two Analysis: The judicial exception in not integrated into a practical application. In particular, the claim recites additional element(s) that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “processor…one or more arithmetic logic units” as drafted, are reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements do not integrate the abstract idea 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claim is not patent eligible.

Regarding Claim 7
Step 1 Analysis: The claim is directed to a processor, which is directed to a product, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a processor comprising. Each of the following limitations:
wherein changes in the content in the sequence of images includes temporal information.
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an processor…one or more arithmetic logic units”), the above limitations in the context of this claim encompass “wherein changes in the content in the sequence of images includes temporal information.” and further defines the abstract idea, the above limitation including: “to infer content from individual images in a sequence of images” and “to infer changes in the content in the sequence of images” (corresponds to an evaluation performed in the human mind). This is because the human mind can make evaluations as to whether image content has changed over a temporal period. As such the claim recites an abstract idea.
Step 2A Prong Two Analysis: The judicial exception in not integrated into a practical application. In particular, the claim recites additional element(s) that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “processor…one or more arithmetic logic units” as drafted, are reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements do not integrate the abstract idea 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claim is not patent eligible.

Regarding Claim 8
Step 1 Analysis: The claim is directed to a processor, which is directed to a product, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a processor comprising. Each of the following limitations:
receive the sequence of images
provide the sequence of images for anomalous event detection
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an processor…one or more arithmetic logic units”), the above limitations in the context of this claim encompass the following: “receive the sequence of images” and “provide the sequence of images for anomalous event detection” (corresponds to an evaluation or judgement performed in the human mind) As such the claim recites an abstract idea.
Step 2A Prong Two Analysis: The judicial exception in not integrated into a practical application. In particular, the claim recites additional element(s) that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “processor…one or more arithmetic logic units” as drafted, are reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. In addition, the claim recites additional element(s) “at least one or more stationary video cameras” and “the one or more stationary video cameras provide…without reconfigurations” that only generally link the use of the judicial exception to a particular technological environment or field of use. See MPEP 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claim is not patent eligible.

Regarding Claim 21
Step 1 Analysis: The claim is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a method comprising. Each of the following limitations:
to infer content from individual images in a sequence of images
to infer changes in the content in the sequence of images
to infer content from individual images in a sequence of images” and “to infer changes in the content in the sequence of images.” (corresponds to an evaluation performed in the human mind). As such the claim recites an abstract idea.
Step 2A Prong Two Analysis: The judicial exception in not integrated into a practical application. In particular, the claim recites additional element(s) that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The claim recites additional element(s) “using a first/second portion of at least one neural network” that only generally link the use of the judicial exception to a particular technological environment or field of use. See MPEP 2106.05(h). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed 

Regarding Claim 22
Step 1 Analysis: The claim is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a step for carrying out the method of claim 21. The Step 2A Prong One Analysis for claim 21 is applicable here since claim 22 carries out the method of claim 21 but for the recitation of additional elements “wherein the first portion is a convolutional autoencoder.” (particular technological environment of field of use).
Step 2A Prong Two Analysis: The judicial exception in not integrated into a practical application. In particular, the claim recites additional element(s) that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). In addition, the claim recites additional element(s) “wherein the first portion is a convolutional autoencoder.” that only generally link the use of the judicial exception to a particular technological environment or field of use. See MPEP 2106.05(h). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claim is not patent eligible.

Regarding Claim 23
Step 1 Analysis: The claim is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a step for carrying out the method of claim 21. The Step 2A Prong One Analysis for claim 21 is applicable here since claim 22 carries out the method of claim 21 but for the recitation of additional wherein the second portion is a Long Short-Term Memory (LSTM).” (particular technological environment of field of use).
Step 2A Prong Two Analysis: The judicial exception in not integrated into a practical application. In particular, the claim recites additional element(s) that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). In addition, the claim recites additional element(s) “wherein the second portion is a Long Short-Term Memory (LSTM)” that only generally link the use of the judicial exception to a particular technological environment or field of use. See MPEP 2106.05(h). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claim is not patent eligible.

Regarding Claim 24
Step 1 Analysis: The claim is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a method comprising. Each of the following limitations:
to infer content from individual images in a sequence of images
to infer changes in the content in the sequence of images
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components. For example, the above limitations in the context of this claim encompass “wherein content from individual images in the sequence of image includes one or more latent representations of the individual images” and further defines the abstract idea, the above limitation including: “to infer content from individual images in a sequence of images” and “to infer changes in the content in the sequence of images” (corresponds to an evaluation performed in the human mind). As such the claim recites an abstract idea.
Step 2A Prong Two Analysis: The judicial exception in not integrated into a practical application. In particular, the claim recites additional element(s) that are 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claim is not patent eligible.

Regarding Claim 25
Step 1 Analysis: The claim is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a method comprising
to determine one or more anomalous events in the sequence of images based at least in part on changes in the content in the sequence of images.  
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components. For example, the above limitations in the context of this claim encompass the following: “to determine one or more anomalous events in the sequence of images based at least in part on changes in the content in the sequence of images.” (corresponds to an evaluation performed in the human mind). As such the claim recites an abstract idea.
Step 2A Prong Two Analysis: The judicial exception in not integrated into a practical application. In particular, the claim recites additional element(s) that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The claim recites additional element(s) “using a third portion of at least one neural network” that only generally link the use of the judicial exception to a particular technological environment or field of use. See MPEP 2106.05(h). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claim is not patent eligible.

Regarding Claim 26
Step 1 Analysis: The claim is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a step for carrying out the method of claim 21. The Step 2A Prong One Analysis for claim 21 is applicable here since claim 26 carries out the method of claim 21 but for the recitation of additional elements “wherein the third portion of the at least one neural network is a probabilistic model” (particular technological environment of field of use).
Step 2A Prong Two Analysis: The judicial exception in not integrated into a practical application. In particular, the claim recites additional element(s) that are mere instructions to implement an abstract idea on a computer, or merely uses a “wherein the third portion of the at least one neural network is a probabilistic model” that only generally link the use of the judicial exception to a particular technological environment or field of use. See MPEP 2106.05(h). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claim is not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6-9, 17, 21, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sabokrou et al. “Real-time anomaly detection and localization in crowded scenes” hereinafter Sabokrou.

Claim 1
Sabokrou teaches, A processor, comprising: one or more arithmetic logic units (ALUs) to: (pg 2 ¶02 “The overall scheme of our algorithm is shown in Fig. 1. We achieve 25 fps processing power, and with enduring some bit errors we reach up to 200 fps using a PC with 3.5GHz CPU and 8G RAM in MATLAB 2012a” Examiner notes that CPUs contain ALUs fundamentally) use ( pg 4 ¶02 “The auto-encoder learns sparse features [content] based on gradient descent, by modeling a neural network….” pg 3 ¶01 “Presenting a feature learning procedure for describing videos for the task of video anomaly localization.” The neural network, auto-encoder, is part of a system than describes (corresponding to infers) patches of a video. A video corresponds to a sequence of individual images) and use the at least one neural network to infer changes in the content in the sequence of images. ( pg 4 ¶02 “The auto-encoder learns sparse features based on gradient descent, by modeling a neural network….” pg 3 ¶01 “a descriptor-based similarity metric between adjacent patches for detecting sudden changes [changes in content] in spatio-temporal domains.” Once the video patches (corresponding to sequence of images) are extracted by the neural network, the similarity metric is utilized to detect sudden changes (corresponding to infer changes))

claim 2
Sabokrou teaches claim 1  
Sabokrou teaches, use a probabilistic model to determine an anomalous event in the sequence of images (pg 5 ¶02 “To model the normal activities in each video [sequence of images] patch, we incorporate two Gaussian classifiers C1 and C2. For classifying x’ patches, as described, we use two partially independent feature sets (global and local)” the Gaussian classifiers correspond to the probabilistic model, where one of the classes signify an anomalous event.) in response to obtaining information associated with the changes in the content in the sequence of images (pg 3 ¶01 “a descriptor-based similarity metric between adjacent patches for detecting sudden changes in spatio-temporal domains.” Once the video patches (corresponding to sequence of images) are extracted by the neural network, the similarity metric is utilized to detect sudden changes (corresponding to infer changes). The similarity metric is the local descriptor used in the Gaussian classifier mention above) obtaining information associated with errors from reconstructing the sequence of images. (pg 3 ¶01 “Presenting a feature learning procedure for describing videos for the task of video anomaly localization.” Pg 4 ¶02 “The auto-encoder minimizes the objective defined in
Eq. (1) by re-reconstructing the original raw data:
    PNG
    media_image1.png
    102
    324
    media_image1.png
    Greyscale
” The auto-encoder is part of a system than describes a video with global features. A video corresponds to a sequence of individual images. Further the global features learned by the autoencoder are associated with the reconstruction loss because the autoencoder is trained with the loss function that uses reconstruction error. Shown in the boxed region of the equation.)

Claim 3
Sabokrou teaches claim 1  
Sabokrou teaches, wherein the one or more ALUs are to train a first component of the at least one neural network, wherein the first component is an autoencoder with an internal layer that maps the sequence of images to generate one or more latent representations in a feature space. ( pg 4 ¶02 “The auto-encoder learns sparse features based on gradient descent, by modeling a neural network….” pg 3 ¶01 “Presenting a feature learning procedure for describing videos for the task of video anomaly localization.” The input to the auto encoder is videos therefore a sequence of images. By definition, an auto encoder takes input data and maps it into a latent representation with an internal layer.)

Claim 6
Sabokrou teaches claim 1  
Sabokrou teaches, content from individual images in the sequence of images includes spatial information. (pg 3 Section 2 ¶01 “To represent each video, first each video is converted into a number of non-overlapping cubic patches;” pg 4 ¶02 “The auto-encoder learns sparse features based on gradient descent… The auto-encoder minimizes the objective defined in Eq. (1) by re-reconstructing the original raw data:” the auto encoder takes a video, or a sequence of images and reconstructs the sequence of images. A video is a spatial representation of information, thus the reconstructed content includes spatial information)

Claim 7
Sabokrou teaches claim 1  
Sabokrou teaches, wherein changes in the content in the sequence of images includes temporal information. ( pg 4 Local descriptors ¶01 “The similarity between each patch and its neighboring patches are calculated. As for the neighbors, we consider nine spatial neighboring patches and one temporal neighboring patch (the one right behind the patch of interest when arranged temporally), yielding to 10 neighbors for each single patch.” Pg 5 ¶01 “we calculate the SSIM of each single frame with its subsequent frame in the patch of interest. Figure 4 illustrates our local feature assessment through the spatio-temporal neighboring” the similarity measure is produced by calculating SSIM of temporally related features, therefore the content includes information related to temporal information. Further, the similarity measure is between current and past samples corresponding to changes in the content.)

Claim 8
Sabokrou teaches claim 1  
Sabokrou teaches, wherein the one or more ALUs ((pg 2 ¶02 “The overall scheme of our algorithm is shown in Fig. 1. We achieve 25 fps processing power, and with enduring some bit errors we reach up to 200 fps using a PC with 3.5GHz CPU and 8G RAM in MATLAB 2012a” pg 5 Section 3 ¶01 “We empirically demonstrate that our approach is suitable to be used in surveillance systems”) to receive the sequence of images from at least one or more stationary video cameras, wherein the one or more stationary video cameras provide the sequence of images for anomalous event detection without reconfigurations. (pg 5 last paragraph pg 6 ¶01  “UCSD datasets. This dataset includes two subsets…are recorded with a static camera at 10 fps, with the resolutions 158 × 234 and 240 × 360, respectively. The dominant mobile objects in these scenes are pedestrians. Therefore, any object (e.g., a car, skateboarder, wheelchair, or bicycle) is considered as being an anomaly” the scheme implemented on a CPU, which consists of ALUs, receives video data, or sequences of images, that contain anomalous data for the scheme to detect. The static camera is able to capture images at a constant rate of 10 fps, therefore not needing to be reconfigured to capture a complete sequence of images.)

Claim 9
Sabokrou teaches,  A system, comprising: one or more computers having one or more processors (pg 2 ¶02 “The overall scheme of our algorithm is shown in Fig. 1. We achieve 25 fps processing power, and with enduring some bit errors we reach up to 200 fps using a PC with 3.5GHz CPU and 8G RAM in MATLAB 2012a”)  to train one or more neural networks to infer content from individual images in a sequence of images and changes in the content in the sequence of images. ( pg 4 ¶02 “The auto-encoder learns sparse features based on gradient descent, by modeling a neural network….” pg 3 ¶01 “Presenting a feature learning procedure for describing videos for the task of video anomaly localization.” The neural network, auto-encoder, is part of a system than describes (corresponding to infers) patches of a video. A video corresponds to a sequence of individual images) ( pg 4 ¶02 “The auto-encoder learns sparse features based on gradient descent, by modeling a neural network….” pg 3 ¶01 “a descriptor-based similarity metric between adjacent patches for detecting sudden changes in spatio-temporal domains.” Once the video patches (corresponding to sequence of images) are extracted by the neural network, the similarity metric is utilized to detect sudden changes (corresponding to infer changes))

Claim 17
 	Sabokrou teaches, A machine-readable medium having stored thereon a set of instructions, which if performed by one or more processors, cause the one or more processors to at least:  (pg 2 ¶02 “The overall scheme of our algorithm is shown in Fig. 1. We achieve 25 fps processing power, and with enduring some bit errors we reach up to 200 fps using a PC with 3.5GHz CPU and 8G RAM in MATLAB 2012a” the RAM stores the instructions to be performed) train at least one neural network to infer content from individual images in a sequence of images; ( pg 4 ¶02 “The auto-encoder learns sparse features based on gradient descent, by modeling a neural network….” pg 3 ¶01 “Presenting a feature learning procedure for describing videos for the task of video anomaly localization.” The neural network, auto-encoder, is part of a system than describes (corresponding to infers) patches of a video. A video corresponds to a sequence of individual images) and train the at least one neural network to infer changes in the content in the sequence of images. ( pg 4 ¶02 “The auto-encoder learns sparse features based on gradient descent, by modeling a neural network….” pg 3 ¶01 “a descriptor-based similarity metric between adjacent patches for detecting sudden changes in spatio-temporal domains.” Once the video patches (corresponding to sequence of images) are extracted by the neural network, the similarity metric is utilized to detect sudden changes (corresponding to infer changes))

Claim 21
Sabokrou teaches, A method comprising: using a first portion of at least one neural network to infer content from individual images in a sequence of images; ( pg 4 ¶02 “The auto-encoder learns sparse features based on gradient descent, by modeling a neural network….” pg 3 ¶01 “Presenting a feature learning procedure for describing videos for the task of video anomaly localization.” The neural network, auto-encoder, is part of a system than describes (corresponding to infers) patches of a video. A video corresponds to a sequence of individual images) and using a second portion of the at least one neural network to infer changes in the content in the sequence of images. ( pg 4 ¶02 “The auto-encoder learns sparse features based on gradient descent, by modeling a neural network….” pg 3 ¶01 “a descriptor-based similarity metric between adjacent patches for detecting sudden changes in spatio-temporal domains.” Once the video patches (corresponding to sequence of images) are extracted by the neural network, the similarity metric is utilized to detect sudden changes (corresponding to infer changes))

Claim 24
Sabokrou teaches claim 21
Further Sabokrou teaches, wherein content from individual images in the sequence of image includes one or more latent representations of the individual images. ( pg 4 ¶02 “The auto-encoder learns sparse features based on gradient descent, by modeling a neural network….” pg 3 ¶01 “Presenting a feature learning procedure for describing videos for the task of video anomaly localization.” The input to the auto encoder is videos therefore a sequence of images. By definition, an auto encoder takes input data and maps it into a latent representation with an internal layer.)


	
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sabokrou et al. “Real-time anomaly detection and localization in crowded scenes” hereinafter Sabokrou. Further in view of Asadi et al. “A convolution recurrent autoencoder for spatio-temporal missing data imputation” hereinafter Asadi.

Claim 4
Sabokrou teaches claim 3  
Sabokrou does not explicitly teach, wherein the autoencoder is a convolutional autoencoder.
Asadi however, when addressing issues related to a joint convolutional autoencoder and LSTM network teaches, wherein the autoencoder is a convolutional autoencoder. (pg 3 ¶001-¶002 “we introduce the proposed convolution recurrent Autoencoder… To extract spatial and temporal patterns, an encoder consists of both convolution and LSTM layers” the convolutional layers enables the autoencoder to extract spatial features.)
	It would have been obvious for one of ordinary skill in the arts before the effective filling date of the claimed invention to incorporate a convolutional autoencoder to exploit spatial features of multidimensional data in a neural network to aid in revealing anomalous missing values as taught by Asadi to the disclosed invention of Sabokrou.
One of ordinary skill in the arts would have been motivated to make this modification in order to implement “a convolution recurrent autoencoder can capture spatial and temporal patterns and outperforms state-of-the-art missing data imputation… illustrate advantage of using the latent feature of autoencoders for missing data imputation. We describe an approach for using autoencoders’ latent (Conclusion Asadi)

Claim 5
Sabokrou teaches claim 3  
Sabokrou does not explicitly teach, wherein the one or more ALUs are to train a second component of the at least one neural network, wherein the second component is a Long Short-Term Memory (LSTM) that receives the one or more latent representations from the first component to infer changes in the sequence of images over a period of time.
Asadi however, when addressing issues related to a joint convolutional autoencoder and LSTM network teaches, wherein the one or more ALUs are to train a second component of the at least one neural network, wherein the second component is a Long Short-Term Memory (LSTM) that receives the one or more latent representations from the first component to infer changes in the sequence of images over a period of time. (pg 3 Section A ¶03 “An LSTM layer receives the output of convolution layer, represented by X… A bidirectional LSTM layer captures the relation of past and future data simultaneously” ¶04 “Training the encoder decoder with convolution and LSTM layers is slow… To increase the speed of training, we used a residual layer” the training is done by a residual layer. Given that an LSTM captures, or infers, information related to the past and future, is captures changes over time a period of time.)
For the motivation an obviousness statement for Sabokrou and Asadi see the rejection of claim 4.

Claim 22
Sabokrou teaches claim 21
Sabokrou does not explicitly teach, wherein the first portion is a convolutional autoencoder.
Asadi however, when addressing issues related to a joint convolutional autoencoder and LSTM network teaches, wherein the first portion is a convolutional autoencoder. (pg 3 ¶001-¶002 “we introduce the proposed convolution recurrent Autoencoder… To extract spatial and temporal patterns, an encoder consists of both convolution and LSTM layers” the convolutional layers enables the autoencoder to extract spatial features.)
For the motivation an obviousness statement for Sabokrou and Asadi see the rejection of claim 4.

Claim 23
Sabokrou teaches claim 21
Sabokrou does not explicitly teach, wherein the second portion is a Long Short-Term Memory (LSTM).
Asadi however, when addressing issues related to a joint convolutional autoencoder and LSTM network teaches, wherein the second portion is a Long Short-Term Memory (LSTM). (pg 3 Section A ¶03 “An LSTM layer receives the output of convolution layer, represented by X… A bidirectional LSTM layer captures the relation of past and future data simultaneously” ¶04 “Training the encoder decoder with convolution and LSTM layers is slow… To increase the speed of training, we used a residual layer”)
For the motivation an obviousness statement for Sabokrou and Asadi see the rejection of claim 4.


Claims 10-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sabokrou et al. “Real-time anomaly detection and localization in crowded scenes” hereinafter Sabokrou. Further in view of Asadi et al. “A convolution recurrent autoencoder for spatio-temporal missing data imputation” hereinafter Asadi. Further in view of Zong et al. “Deep Autoencoding Gaussian Mixture Model for Unsupervised Anomaly Detection” hereinafter Zong


Claim 10
Sabokrou teaches claim 9  
Sabokrou teaches, wherein the one or more processors are to train the one or more neural networks to: input the sequence of images to a first neural network of the one or more neural networks to generate a first set of information representing content from individual images of the sequence of images; ( pg 4 ¶02 “The auto-encoder learns [ is trained to identify] sparse features based on gradient descent, by modeling a neural network….” pg 3 ¶01 “Presenting a feature learning procedure for describing videos for the task of video anomaly localization.” The input to the auto encoder is videos therefore a sequence of images. By definition, an auto encoder takes input data and maps it into a latent representation with an internal layer.) reproduce the sequence of images using the first set of information; (pg 4 ¶02 “The auto-encoder learns sparse features based on gradient descent… The auto-encoder minimizes the objective defined in Eq. (1) by re-reconstructing the original raw data:” the auto encoder takes a video, or a sequence of images and reconstructs the sequence of images, using the first set of information from the internal layer.) and use a probabilistic model to generate a third set of information based at least in part on… the second set of information. (pg 5 ¶02 “To model the normal activities in each video [sequence of images] patch, we incorporate two Gaussian classifiers C1 and C2. For classifying x’ patches, as described, we use two partially independent feature sets (global and local)” the Gaussian classifiers correspond to the probabilistic model, where one of the classes signify an anomalous event. The Features sets correspond to second set of information)
Sabokrou does not explicitly teach, input the first set of information to a second neural network of the one or more neural networks to generate a second set of information associated with the changes in the content in the sequence of images;… a probabilistic model to generate a third set of information based at least in part on receiving error measurements associated with the reproduced sequence of images
 Asadi however, when addressing issues related to a joint convolutional autoencoder and LSTM network teaches, input the first set of information to a second neural network of the one or more neural networks to generate a second set of information associated with the changes in the content in the sequence of images; (pg 3 Section A ¶03 “An LSTM layer receives the output of convolution layer, represented by X… A bidirectional LSTM layer captures the relation of past and future data simultaneously” ¶04 “Training the encoder decoder with convolution and LSTM layers is slow… To increase the speed of training, we used a residual layer” the training is done by a residual layer. Given that an LSTM captures, or infers, information related to the past and future, it captures changes over time a period of time. Further the lstm corresponds to a second neural network that takes as input the output of the first network, in this case the “first set of information” from the autoencoder)
It would have been obvious for one of ordinary skill in the arts before the effective filling date of the claimed invention to incorporate a convolutional autoencoder to exploit spatial features of multidimensional data in a neural network to aid in revealing anomalous missing values as taught by Asadi to the disclosed invention of Sabokrou.
One of ordinary skill in the arts would have been motivated to make this modification in order to implement “a convolution recurrent autoencoder can capture spatial and temporal patterns and outperforms state-of-the-art missing data imputation… illustrate advantage of using the latent feature of autoencoders for missing data imputation. We describe an approach for using autoencoders’ latent feature representation for multiple imputation. The analysis shows that it outperforms KNN [K nearest neighbor]” (Conclusion Asadi)
Sabokrou/Asadi does not explicitly teach, a probabilistic model to generate a third set of information based at least in part on receiving error measurements associated with the reproduced sequence of images
Zong however, when addressing issues related to using a Gaussian mixture model to determine anomalies informed by features revealed by an autoencoder network teaches, a probabilistic model to generate a third set of information based at least in part on receiving error measurements associated with the reproduced sequence of images ( pg 5 section 3.3 ¶01 “the estimation network performs density estimation under the framework of GMM. [probabilistic model]” Pg 5 section 3.4 “This objective function includes three component… the loss function that characterizes the reconstruction error [error measurements] caused by the deep autoencoder in the compression network… E(zi) models the probabilities that we could observe the input sample” pg 5 section section 3.3 ¶03 “during the testing phase with the learned GMM parameters, it is straightforward to estimate sample energy, and predict samples of high energy as anomalies [third set of information] by a pre-chosen threshold”  the GMM is a probabilistic model that uses reconstruction loss from an auto encoder as input)  
It would have been obvious for one of ordinary skill in the arts before the effective filling date of the claimed invention to incorporate a Gaussian mixture model to classify samples processed by an autoencoder as normal or anomalous as taught by Zong to the disclosed invention of Sabokrou/Asadi.
(Zong Conclusion)


Claim 11
Sabokrou/Asadi/Zong teaches claim 10 
Further Sabokrou teaches, that takes the sequence of images as input to generate the first set of information. ( pg 4 ¶02 “The auto-encoder learns [ is trained to identify] sparse features based on gradient descent, by modeling a neural network….” pg 3 ¶01 “Presenting a feature learning procedure for describing videos for the task of video anomaly localization.” The input to the auto encoder is videos therefore a sequence of images. By definition, an auto encoder takes input data and maps it into a latent representation with an internal layer.)
Further Asadi teaches, wherein the first neural network is a convolutional autoencoder (pg 3 ¶001-¶002 “we introduce the proposed convolution recurrent Autoencoder… To extract spatial and temporal patterns, an encoder consists of both convolution and LSTM layers” the convolutional layers enables the autoencoder to extract spatial features.)
For the motivation an obviousness statement for Sabokrou and Asadi and Zong see the rejection of claim 10


Claim 12
Sabokrou/Asadi/Zong teaches claim 10 
Further Asadi teaches, wherein the convolutional autoencoder (pg 3 ¶001-¶002 “we introduce the proposed convolution recurrent Autoencoder… To extract spatial and temporal patterns, an encoder consists of both convolution and LSTM layers” the convolutional layers enables the autoencoder to extract spatial features.) maps features of the sequence of images to generate the first set of information in a reduce feature space from which the sequence of images can be approximately reproduced from the first set of information in the reduced feature space. ( pg 4 ¶02 “The auto-encoder learns sparse features based on gradient descent, by modeling a neural network….” pg 3 ¶01 “Presenting a feature learning procedure for describing videos for the task of video anomaly localization.” The input to the auto encoder is videos therefore a sequence of images. By definition, an auto encoder takes input data and maps it into a latent representation with an internal layer. pg 4 ¶02 “The auto-encoder learns sparse features based on gradient descent… The auto-encoder minimizes the objective defined in Eq. (1) by re-reconstructing the original raw data:” the auto encoder takes a video, or a sequence of images and reconstructs the sequence of images.)
For the motivation an obviousness statement for Sabokrou and Asadi and Zong see the rejection of claim 10


Claim 13
Sabokrou/Asadi/Zong teaches claim 10 
Further Asadi teaches, wherein the second neural network is a Long Short-Term Memory (LSTM) that takes the first set of information as input. (pg 3 Section A ¶03 “An LSTM layer receives the output of convolution layer, represented by X… A bidirectional LSTM layer captures the relation of past and future data simultaneously” ¶04 “Training the encoder decoder with convolution and LSTM layers is slow… To increase the speed of training, we used a residual layer” the training is done by a residual layer. Given that an LSTM captures, or infers, information related to the past and future, is captures changes over time a period of time.)
For the motivation an obviousness statement for Sabokrou and Asadi and Zong see the rejection of claim 10


Claim 14
Sabokrou/Asadi/Zong teaches claim 10 
Further Sabokrou teaches, wherein the one or more processors are to train the one or more neural networks (pg 5 Section 3 “Feature learning is done with 10×10×5 patches. Training and testing phases in anomaly detection is done …with an auto-encoder with 0.05 sparsity” pg 2 ¶02 “The overall scheme of our algorithm is shown in Fig. 1. We achieve 25 fps processing power, and with enduring some bit errors we reach up to 200 fps using a PC with 3.5GHz CPU” the training is done with an autoencoder network on a CPU processor) to obtain the sequence of images from one or more static video cameras to detect anomalous events in the sequence of images. (pg 5 last paragraph pg 6 ¶01  “UCSD datasets. This dataset includes two subsets…are recorded with a static camera at 10 fps, with the resolutions 158 × 234 and 240 × 360, respectively. The dominant mobile objects in these scenes are pedestrians. Therefore, any object (e.g., a car, skateboarder, wheelchair, or bicycle) is considered as being an anomaly” the scheme implemented on a CPU, which consists of ALUs, receives video data, or sequences of images, that contain anomalous data for the scheme to detect. The static camera is able to capture images at a constant rate of 10 fps, therefore not needing to be reconfigured to capture a complete sequence of images.)

Claim 15
Sabokrou/Asadi/Zong teaches claim 10 
Further Sabokrou teaches, wherein the third set of information includes at least one indicator of an anomaly event in the sequence of images. (pg 5 ¶02 “To model the normal activities in each video [sequence of images] patch, we incorporate two Gaussian classifiers C1 and C2. For classifying x’ patches, as described, we use two partially independent feature sets (global and local)…
    PNG
    media_image2.png
    49
    288
    media_image2.png
    Greyscale
” the Gaussian classifiers correspond to the probabilistic model, where one of the classes signify an anomalous event. The classification score is indicative of information indicating an anomaly event. pg 3 ¶01 “a descriptor-based similarity metric between adjacent patches for detecting sudden changes in spatio-temporal domains.” Once the video patches (corresponding to sequence of images) are extracted by the neural network, the similarity metric is utilized to detect sudden changes (corresponding to infer changes). The similarity metric is the local descriptor used in the Gaussian classifier mention above)

Claim 16
Sabokrou/Asadi/Zong teaches claim 10 
Further Sabokrou Teaches, wherein the probabilistic model is previously trained (pg 5 ¶02 “To model the normal activities in each video [sequence of images] patch, we incorporate two Gaussian classifiers C1 and C2. For classifying x’ patches, as described, we use two partially independent feature sets (global and local)… “Selecting a “good” threshold is important for the performance; it can be selected based on training patches” the threshold selection, indicative of previous training, is selected based on the training patches.) on a collection of training images. (pg 6 ¶01 “This subset includes 12 video samples, and each sample is divided into training and test frames. To evaluate the localization, we utilize the ground truth of all test frames” the frames are a collection of training images, for the system)

Claim 18-20 and 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sabokrou et al. “Real-time anomaly detection and localization in crowded scenes” hereinafter Sabokrou. Further in view of Zong et al. “Deep Autoencoding Gaussian Mixture Model for Unsupervised Anomaly Detection” hereinafter Zong


Claim 18
Sabokrou teaches claim 17 
Sabokrou teaches, wherein the set of instructions further cause the one or more processors (See claim 17)  in the sequence of images.( pg 3 ¶01 “Presenting a feature learning procedure for describing videos for the task of video anomaly localization.” The system using a sequence of images as the samples to be processed by the system.)
Sabokrou does not explicitly teach, to at least train the at least one neural network by using a probabilistic model to generate information associated with a likelihood of normal behavior…
Zong, however, when addressing issues related to using a Gaussian mixture model to determine anomalies informed by features revealed by an autoencoder network teaches,  to at least train the at least one neural network by ( pg 5 section 3.3 ¶01 “the estimation network performs density estimation under the framework of GMM. [probabilistic model]” Pg 5 section 3.4 “This objective function includes three component… the loss function that characterizes the reconstruction error [error measurements] caused by the deep autoencoder in the compression network… E(zi) models the probabilities that we could observe the input sample” pg 5 section section 3.3 ¶03 “during the testing phase with the learned GMM parameters, it is straightforward to estimate sample energy, and predict samples of high energy as anomalies by a pre-chosen threshold”  once the GMM, or probabilistic model, is trained. It estimates the energy of
It would have been obvious for one of ordinary skill in the arts before the effective filling date of the claimed invention to incorporate a Gaussian mixture model to classify samples processed by an autoencoder as normal or anomalous as taught by Zong to the disclosed invention of Sabokrou
One of ordinary skill in the arts would have been motivated to make this modification in order to implement “DAGMM [deep auto encoding mixture model] [which] demonstrates superior performance over state-of-the-art techniques on public benchmark datasets with up to 14% improvement on the standard F1 (Zong Conclusion)

Claim 19
Sabokrou/Zong teaches claim 18 
Further Zong teaches, wherein the probabilistic model is a Gaussian Mixture Model (GMM). … ( pg 5 section 3.3 ¶01 “the estimation network [probabilistic model] performs density estimation under the framework of GMM. [Gaussian mixture model]”
For the motivation an obviousness statement for Sabokrou and Zong see the rejection of claim 18

	
Claim 20
Sabokrou/Zong teaches claim 18 
 	Further Zong teaches, wherein the GMM determines, based at least in part on information associated with the changes in the content in the, a score indicating a likelihood of one or more anomalous events. ( pg 5 section 3.3 ¶01 “the estimation network performs density estimation under the framework of GMM. [probabilistic model]” Pg 5 section 3.4 “This objective function includes three component… the loss function that characterizes the reconstruction error [error measurements] caused by the deep autoencoder in the compression network… E(zi) models the probabilities that we could observe the input sample” pg 5 section section 3.3 ¶03 “during the testing phase with the learned GMM parameters, it is straightforward to estimate sample energy, and predict samples of high energy as anomalies by a pre-chosen threshold”  GMM uses the reconstruction error, which is representative of the changes in the content due to reconstruction by the autoencoder, a threshold, corresponding to a score, which indicates a probability that a sample is anomalous or normal.)
For the motivation an obviousness statement for Sabokrou and Zong see the rejection of claim 18


Claim 25
Sabokrou teaches claim 24
Further Sabokrou teaches, determine one or more anomalous event in the sequence of images.  (pg 5 ¶02 “Anomaly Classifier. To model the normal activities in each video patch, we incorporate two Gaussian classifiers C1 and C2”)
Sabokrou does not explicitly teach, using a third portion of the at least one neural network to determine one or more anomalous events in the sequence of images based at least in part on changes in the content in the sequence of images.
Zong, however, when addressing issues related to using a Gaussian mixture model to determine anomalies informed by features revealed by an autoencoder network teaches, using a third portion of the at least one neural network to determine one or more anomalous events in the sequence of images based at least in part on changes in the content in the sequence of images. ( pg 5 section 3.3 ¶01 “the estimation network performs density estimation under the framework of GMM. [probabilistic model]” Pg 5 section 3.4 “This objective function includes three component… the loss function that characterizes the reconstruction error [error measurements] caused by the deep autoencoder in the compression network… E(zi) models the probabilities that we could observe the input sample” pg 5 section section 3.3 ¶03 “during the testing phase with the learned GMM parameters, it is straightforward to estimate sample energy, and predict samples of high energy as anomalies [third set of information] by a pre-chosen threshold”  the GMM is the third portion of the neural network, it determines if a sample is anomalous event by comparing it to a threshold level. This is based the reconstruction error which is a measure indicating the change in a sample due to the reconstruction.)
For the motivation an obviousness statement for Sabokrou and Zong see the rejection of claim 18

Claim 26
Sabokrou/Zong teaches claim 25
Further Zong teaches wherein the third portion of the at least one neural network is a probabilistic model. ( pg 5 section 3.3 ¶01 “the estimation network [probabilistic model] performs density estimation under the framework of GMM. [Gaussian mixture model]” a GMM is a probabilistic model, which is part of the joint autoencoder-GMM neural network.)



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNATHAN R GERMICK whose telephone number is (571)272-8363. The examiner can normally be reached on Monday-Friday 7:30 am – 4:00 pm (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki, can be reached at telephone number 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	
/J.R.G./Examiner, Art Unit 2122                                                                                                                                                                                                        
/ERIC NILSSON/Primary Examiner, Art Unit 2122